DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 6/23/2020. Claims 1-32 have been cancelled. New claims 33-53 have been added. Therefore, claims 33-53 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35 and 52, the limitation “an intensity below motor contraction” is recited. However, it is unclear as to what applicant is referring to as motor contraction as there is no definition in the specification nor any context alluding to what motor contraction is other than “sensory intensity” in paragraph 19 of the specifications.  In order to advance prosecution, Examiner will interpret the limitation as “tolerable pain threshold”.
Regarding claim 42, the limitation “ the vibration stimulator contacts the location of skin via a gel pad” is recited. However, Claim 41 clearly recites that the vibration stimulator provides a corrective vibrational stimulus to the location of the skin contacted by the skin contact electrode. Since a new gel pad is recited in claim 42, it is unclear whether or not this is a different gel pad as the gel pad of the skin contacting electrode.
Regarding claim 45, the limitation “the skin contact electrode” is recited. There is insufficient antecedent basis for the limitation as claimed.  Claim 46 is included in the rejection for depending upon claim 45.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33, 34, 36-51, and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson-Horn et al. (US 2011/0043755, hereinafter referred to as “Gibson”) in view of Poepperling (2013/0204169).
Regarding claim 33, Gibson discloses a device for improving functioning of at least a portion of a subject's nervous system pathway, the device comprising: an electrical stimulation applicator comprising an electrode configured to provide a corrective electrical stimulus to the subject's nervous system pathway (electrical stimulation device, which may provide additional therapy or therapeutic benefit when worn) (para. 0123); and a corrective weight (in addition to providing weight…additional sensory treatment modalities such as vibration, electrical stimulation, or the like, all devices have weight and can provide the weight-based stimulus) (para. 0125) combined with electrical stimulation applicator configured to provide a weight-based stimulus at the location of skin (weight is an active element such as an electrical stimulation device, any portion of electrical stimulator that is attached to electrode can be considered a “weight”) (para. 0123).
Gibson does not specifically disclose that the electrical stimulation applicator comprising a skin contact electrode having gel pad.
Poepperling teaches an electrical stimulation applicator comprising a skin contact electrode (120) having a gel pad (adhesive gel) (para. 0070, 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the electrical stimulation applicator of Gibson to have a skin contacting electrode having a gel pad as taught by Poepperling as the gel pads are a common type of connection means for electrical stimulation applicators to be affixed to the skin of the user to receive the electrical stimulation therapy for pain therapy (para. 0070). The resultant structure would include the structure of only the skin contact electrode of the electrical stimulation applicator contacts the subject as the adhesive gel pad is connecting the electrode to the skin of the user.

Regarding claim 34,  the modified device of Gibson discloses an electrical stimulator (electrical stimulation device) (Gibson, para. 0123).
Regarding claim 36, the modified device of Gibson discloses that corrective weight is combined with the skin contact electrode by attachment that is not permanent (according the skin contact electrode as taught by Poepperling, portions other than the adhesive gel can be removable; see FIG. 8 of Poepperling).
Regarding claim 37 the modified device of Gibson discloses that the attachment is an adhesive or a fastener (additional elements may be affixed to the standard electrode pad by any suitable connection means including adhesives  or mechanical fasteners) (para. 0070).
Regarding claim 38, Gibson discloses, in the embodiment of FIG. 8A and para. 0119, the apparatus of claim 32 including a plurality of weights, but does not specifically disclose the weights weigh 1/16, 1/8, ¼, or ½ pound.
Gibson also teaches in another embodiment of the implemented method for providing a device worn on the body for placing a corrective weight including weights weigh 1/16, 1/8, ¼, or ½ pound (para. 0090).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add to the apparatus embodiment of Gibson weights weighing 1/16, 1/8, ¼, or ½ pound as taught by another embodiment of Gibson in order to provide the desired amount of weights depending on the patient’s degree of malady resulting in an acceptable level of improvement in balance and movement (para. 0090).
Regarding 39 and 40, the modified device of Gibson discloses a sensor comprising an accelerometer that wireless (Wii game controller – Wii game controllers are wireless and use 3-axis accelerometers) (para. 0124).
Regarding claim 41, the modified device of Gibson discloses a vibration stimulator to provide corrective vibrational stimulus to the subject’s nervous system pathway (vibration stimulation) (para. 0123), but does not necessarily disclose that the vibration stimulator is at the location of skin contacted by the skin contact electrode of the device. 
However, Poepperling teaches an electrode that is combined with a vibration stimulator that delivers the vibration stimulus along with electrical stimulus on a single pad (para. 0072, see also fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the electrode of the modified device of Gibson to also include a vibration stimulator as taught by Poepperling vibration therapy combined with other therapeutic treatments are able to provide improved pain management and wound healing (Poepperling, para. 0016).
Regarding claim 42, the modified device of Gibson discloses that the vibration stimulator contacts the location of skin via a gel pad (as the vibrator is added to the electrode as modified above in the rejection to claim 41).
Regarding claims 43 and 44,  Gibson discloses a device for improving functioning of at least a portion of a subject's nervous system pathway, the device comprising: an vibrotactile stimulator configured to provide a corrective vib rational stimulus to the subject's nervous system pathway (vibrational stimulation device, which may provide additional therapy or therapeutic benefit when worn) (para. 0123); and a corrective weight (in addition to providing weight…additional sensory treatment modalities such as vibration, electrical stimulation, or the like, all devices have weight and can provide the weight-based stimulus) (para. 0125) combined with the vibrational stimulator configured to provide a weight-based stimulus at the location of skin (weight is an active element such as a vibration stimulation device -- any portion of vibrational stimulator that is attached to electrode can be considered a “weight”) (para. 0123).
Gibson does not specifically disclose that the vibrotactile stimulator is configured to contact the skin of the subject.
Poepperling teaches an vibrotactile stimulator (120; pad with a vibrating actuation device 114) comprising contacting the skin of the user having a gel pad (adhesive gel) (para. 0070, 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the vibrotactile stimulator applicator of Gibson to have contact the skin of the subject as taught by Poepperling as the gel pads are a common type of connection means for electrical stimulation applicators to be affixed to the skin of the user to receive the vibration stimulation therapy for pain therapy (para. 0070). The resultant structure would include the structure of only the skin contact electrode of the electrical stimulation applicator contacts the subject as the adhesive gel pad is connecting the electrode to the skin of the user.
Regarding claim 45, the modified device of Gibson discloses that corrective weight is combined with the skin contact electrode by attachment that is not permanent (according the skin contact electrode as taught by Poepperling, portions other than the adhesive gel can be removable; see FIG. 8 of Poepperling).
Regarding claim 46, the modified device of Gibson discloses that the attachment is an adhesive or a fastener (additional elements may be affixed to the standard electrode pad by any suitable connection means including adhesives  or mechanical fasteners) (para. 0070).
Regarding claim 47, Gibson discloses, in the embodiment of FIG. 8A and para. 0119, the apparatus of claim 32 including a plurality of weights, but does not specifically disclose the weights weigh 1/16, 1/8, ¼, or ½ pound.
Gibson also teaches in another embodiment of the implemented method for providing a device worn on the body for placing a corrective weight including weights weigh 1/16, 1/8, ¼, or ½ pound (para. 0090).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to add to the apparatus embodiment of Gibson weights weighing 1/16, 1/8, ¼, or ½ pound as taught by another embodiment of Gibson in order to provide the desired amount of weights depending on the patient’s degree of malady resulting in an acceptable level of improvement in balance and movement (para. 0090).
Regarding 48 and 49, the modified device of Gibson discloses a sensor comprising an accelerometer that wireless (Wii game controller – Wii game controllers are wireless and use 3-axis accelerometers) (para. 0124).
Regarding claim 50, the modified device of Gibson discloses a electrical stimulator to provide corrective vibrational stimulus to the subject’s nervous system pathway (electrical stimulation) (para. 0123), but does not necessarily disclose that the electrical stimulator is at comprising the skin contacting electrode configured to provide corrective electrical stimulus to the same location of skin. 
However, Poepperling teaches an electrode that is combined with a vibration stimulator that delivers the vibration stimulus along with electrical stimulus on a single pad (para. 0072, see also fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the pad of the modified device of Gibson to also include a electrode stimulator with the gel contacting electrode as taught by Poepperling vibration therapy combined with other therapeutic treatments are able to provide improved additional therapeutic benefits decreased healing time, reducing swelling, pain, discomfort (Poepperling, para. 0024).
Regarding claim 51, the modified device of Gibson discloses that the skin contact electrode comprises the gel pad (gel adhesive) (para. 0070).
Regarding claim 53, Gibson discloses a device for improving functioning of at least a portion of a subject's nervous system pathway, the device comprising: an stimulator configured to provide a corrective stimulus to the subject’s nervous system pathway at a location of skim (electrical stimulation device, which may provide additional therapy or therapeutic benefit when worn) (para. 0123); and a corrective weight (in addition to providing weight…additional sensory treatment modalities such as vibration, electrical stimulation, or the like, all devices have weight and can provide the weight-based stimulus) (para. 0125) combined with stimulator configured to provide a weight-based stimulus at the location of skin (weight is an active element such as an electrical stimulation device, any portion of electrical stimulator that is attached to electrode can be considered a “weight”) (para. 0123).
Gibson does not specifically disclose that the stimulator comprising a gel pad.
Poepperling teaches an electrical stimulation applicator comprising a skin contact electrode (120) having a gel pad (adhesive gel) (para. 0070, 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to have modified the stimulator of Gibson to have a gel pad as taught by Poepperling as the gel pads are a common type of connection means for stimulator to be affixed to the skin of the user to receive the stimulation therapy for pain therapy (para. 0070). The resultant structure would include the structure of only the skin contact electrode of the electrical stimulation applicator contacts the subject as the adhesive gel pad is connecting the electrode to the skin of the user.

Claim(s) 35 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson-Horn et al. (US 2011/0043755, hereinafter referred to as “Gibson”) in view of Poepperling (2013/0204169) as applied to claim 33 and 50 above, and in further view of Muggenthaler (2009/0036805).
Regarding claims 35 and 52, the modified device of Gibson does not specifically disclose the electrical stimulator providing a corrective stimulus having a frequency of 50 Hz or greater, with an intensity below motor contraction.
However, Muggenthaler teaches a electrical stimulation therapy having a corrective stimulus having a frequency of 50Hz or greater (50 hz, for healing, 100 for pain relief), with an intensity below motor contraction (as the stimulations are provided for healing and pain relief, the intensities are below motor contraction (e.g. painless))) (see para. 0002).
Therefore, it would haven been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical stimulator of Gibson to providing a corrective stimulus having a frequency of 50 Hz or greater, with an intensity below motor contraction as taught by Muggenthaler in order to provide the benefit of pain relief and healing to the patient’s body (para. 0002).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tuttle (2003/0134724) discloses a garment providing mass additives to modify the balance of a user. Grant (2009/0076421) and Shafieloo (2014/0350441 discloses a vibratory stimulus that improves the functioning of a portion of a nervous system pathway of a patient. Dussaussoy (2006/0047229) discloses a weighted vest that provides weight stimulus to a user for improving functioning of a nervous system pathway of a patient. Natonson et al. (2008/0222769) discloses a garment for stimulating a user for providing proprioceptive feedback to help improve body awareness to the user.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619